RESTRICTION/ELECTION
This application contains claims directed to the following patentably distinct species:
Prediction based upon changes in target product environment: claims 2, 3, 11, 12, 19 and 20.
Profiling users and generating credibility scores for users: claims 4 and 13.
Generating inflection points with respect to differing manufacturers to produce a digital simulation with respect to personalized usage and time metrics: claims 5 and 14.
User feedback sources: claims 6, 7, 15 and 16.
Quantifying user feedback using a tone analyzer: claims 6, 8, 15 and 17.
The species are independent or distinct because classification symbols for each species is distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10 and 18 are generic. Please note: Claim 9 will be examined with generic claims 1, 10 and 18.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each species requires a distinct set of search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   January 10, 2022